Exhibit 10.54

 

Addendum No. 1 to

Contract No. 840/08625142/31/92-19

Date of signature: 2019.08.05

 

THE SELLER

Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(499) 245-01-18, 245-13-81.

 

THE BUYER

The Company Isoray Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE BUYER and THE SELLERS have mutually agreed about the following:

 

1.

The Manufacturer of the Goods may be the following organization:

 
JSC "SSC RIAR", 9, Zapadnoye Shosse, Dimitrovgrad, Ulyanovsk region, 433510,
Russian Federation.
Phone.:+7 (84235) 796 57
e-mail: orip@niiar.ru

 

The present addendum is the integral part of contract 840/08625142/31/92-19 and
may be signed by E-mail.

 

All other terms and conditions are in accordance with Contract No.
840/08625142/31/92-19, Appendices 1 and 2.

 

THE SELLER   THE BUYER           /s/ Boris Akakiev                       /s/
Lori A. Woods                  Boris Akakiev   Lori A. Woods   Acting Director
General   6 Aug 2019   JSC Isotope   Isoray - CEO  

                              

 

     

                              

                    

                              

 

 